Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are not persuasive for the following reasons:
Applicant argues on pg. 8:
“…the present invention has the technical effect of being able to simultaneously provide the user with the content matching the new layout and the content matching the existing layout…
…Cheon discloses a display device. However, Cheon only discloses a configuration in which a master display supplies information or content to be displayed as a passive display as shown in the drawing and the paragraph below.”
Examiner responds that the claim language merely says the new layout has a ratio corresponding to a predetermined resolution and has at least one main display, and that the existing layout has at least one sub-display. Any display system incorporating multiple displays at any resolution and/or ratio would exhibit these features (see rejection below). Thus, the arguments are rendered unpersuasive.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, 8, 10, 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheon et al. (US Pub. No. 2019/0018637 A1).
As to claim 1, Cheon shows a signage apparatus (Fig. 10 and paras. 127 – 130) comprising: a plurality of displays arranged in an irregular shape (Fig. 10 and para. 128); a storage 170 configured to provide a content having a predetermined resolution (Fig. 2 and paras. 60 and 95); and a controller 110 (Fig. 2 and paras. 47 and 48) configured to generate a new layout having a ratio corresponding to the predetermined resolution (para. 42) by integrating output areas of at least two displays among the plurality of displays adjacent to each other among the plurality of displays (Figs. 5A and 5B and paras. 42 and 93 – 100), and to control the new layout to output the content (Figs. 2, 5A and 5B and paras. 47, 48 and 93 – 100), wherein the plurality of displays comprise at least one main display having an output area which is integrated to generate the new layout (Figs. 2, 5A and 5B and paras. 47, 48 and 93 – 100), and at least one sub-display having an output area for an existing layout (Figs. 2, 5A and 5B and paras. 47, 48 and 93 – 100), and wherein the controller is configured to control the at least one main display to output a content compatible with the new layout (Figs. 2, 5A and 5B and paras. 47, 48 and 93 – 100) and control the at least one sub-display to output a content compatible with the existing layout (Figs. 2, 5A and 5B and paras. 47, 48 and 93 – 100).
As to claim 3, Cheon shows that the controller is configured to generate the new layout by dividing the output areas of the at least two displays (Figs. 2, 5A and 5B and paras. 47, 48 and 93 – 100).
As to claim 4, Cheon shows that the controller is configured to generate the new layout based on resolution information of the plurality of displays (para. 95).
As to claim 6, Cheon shows that the controller is configured to determine a ratio of the new layout and control to output a content compatible with the ratio (para. 95).
As to claim 8, Cheon shows that the plurality of displays have a 16:9 resolution (para. 42); and the controller is configured to: based on the at least two displays being a horizontal array, generate three new layouts with a 9:16 ratio in a horizontal direction, and based on the at least two displays being a vertical array, generate three new layouts with a 16:9 ratio in the vertical direction (Fig. 6B and paras. 107 – 111).
As to claim 10, Cheon shows that the plurality of displays comprises first, second, and third displays having a 16:9 resolution (para. 42); and the controller is configured to: detect that the first, second, and third displays are continuously arranged in a vertical direction, generate a new layout in which the output areas of the first, second, and third displays are integrated, and control to output a content compatible with the new layout (Fig. 6B and paras. 107 – 111).
As to claim 12, Cheon shows a method of controlling a signage apparatus (Fig. 10 and paras. 127 – 130), the signage apparatus including a plurality of displays arranged in an irregular shape (Fig. 10 and para. 128), the method comprising: receiving, by a controller 110 (Fig. 2 and paras. 47 and 48), at least one content so that the plurality of displays output the at least one content having a predetermined resolution (Figs. 2, 5A and 5B and paras. 47, 48, 60 and 93 – 100); generating, by the controller, a new layout having a ratio corresponding to the predetermined resolution by integrating output areas of the at least two displays adjacent to each other among the plurality of displays (Figs. 5A and 5B and paras. 42 and 93 – 100); and controlling, by the controller, the new layout to output the at least one content (Figs. 2, 5A and 5B and paras. 47, 48 and 93 – 100) wherein the plurality of displays comprise at least one main display having an output area which is integrated to generate the new layout (Figs. 2, 5A and 5B and paras. 47, 48 and 93 – 100), and at least one sub-display having an output area for an existing layout (Figs. 2, 5A and 5B and paras. 47, 48 and 93 – 100), and wherein the controller is configured to control the at least one main display to output a content compatible with the new layout (Figs. 2, 5A and 5B and paras. 47, 48 and 93 – 100) and control the at least one sub-display to output a content compatible with the existing layout (Figs. 2, 5A and 5B and paras. 47, 48 and 93 – 100).
As to claim 15, Cheon shows that the generating the new layout comprises: generating the new layout by dividing the output areas of the display (Figs. 2, 5A and 5B and paras. 47, 48 and 93 – 100).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cheon in view of Drake et al. (US Pub. No. 2015/0254045 A1).
As to claim 5, Cheon shows that a position sensor 140 is provided in the plurality of displays (Fig. 2 and para. 57); and the controller is configured to generate a new rectangular layout with a 16:9 ratio based on the position sensor (para. 42).
Cheon does not show that a position sensor is provided at each corner of the display in the plurality of displays.
Drake shows that a position sensor 202 is provided at each corner of a display in a plurality of displays (Fig. 6 and para. 47).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Cheon with those of Drake because designing the system in this way allows the device to provide enhanced signal intensity (para. 48).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cheon in view of Wang et al. (US Pub. No. 2017/0155897 A1).
As to claim 9, Cheon shows that the plurality of displays comprise a first, second, third and fourth displays (Fig. 10 and para. 128) having a 16:9 resolution (para. 42); and the controller is configured to: detect that the first, second, third, and fourth displays are arranged in an array (Figs. 2, 5A and 5B and paras. 47, 48 and 93 – 100), generate a new layout in which the output areas of the first, second, third, and fourth displays are integrated, and control to output a content compatible with the new layout (Figs. 2, 5A and 5B and paras. 47, 48 and 93 – 100).
Cheon does not show that displays are arranged in a 2x2 array.
Wang shows displays that are arranged in a 2x2 array (Fig. 2 and para. 63).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Cheon with those of Wang because designing the system in this way allows the device to provide a larger square display area (para. 63).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cheon in view of Yamamoto et al. (US Pub. No. 2007/0159410 A1).
As to claim 11, Cheong shows that the content comprises a plurality of pages (i.e. images) authored sequentially (Figs. 11 and 12); the plurality of displays comprise a first display having a first resolution (para. 42); and the controller is configured to: generate a first new layout and a second new layout in which an output area of the first display is divided (Figs. 2, 5A and 5B and paras. 47, 48 and 93 – 100), and control to sequentially output at least one page that can be output through the first new layout and the second new layout among the plurality of pages (Figs. 2, 5A and 5B and paras. 47, 48 and 93 – 100).
Cheon does not show a first display having a 32:9 resolution.
Yamamoto shows a first display having a 32:9 resolution (para. 71).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Cheon with those of Yamamoto because designing the system in this way allows the device to provide improved visibility (para. 71).
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL ADAMS/           Examiner, Art Unit 2627